                                                                               Case 3:17-cv-00850-WHA Document 146 Filed 04/24/19 Page 1 of 2



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6
                                                                          7
                                                                          8
                                                                          9                               IN THE UNITED STATES DISTRICT COURT
                                                                         10
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13   MARTIN DULBERG, individually, and on
                                                                         14   behalf of all others similarly situated,
                                                                                                                                         No. C 17-00850 WHA
                                                                         15                  Plaintiff,

                                                                         16     v.

                                                                         17   UBER TECHNOLOGIES, INC., and
                                                                              RASIER, LLC,
                                                                         18                  Defendants.                                 NOTICE RE QUESTIONS FOR
                                                                         19                                              /               THURSDAY’S HEARING

                                                                         20          Counsel on both sides shall please be prepared to answer the following questions at
                                                                         21   tomorrow’s final approval hearing:
                                                                         22                  1.      Based on the currently requested attorney’s fees, expenses, and
                                                                         23          lead plaintiff award, what is the average amount each class member will recover?
                                                                         24          How many class members will receive less than $5? Less than $20? More than
                                                                         25          $100?
                                                                         26                  2.      How many class members will receive nothing?
                                                                         27                  3.      57 members of the class had been e-mailed and those e-mails
                                                                         28          bounced back. What specifically was done to attempt to re-contact them?
                                                                                Case 3:17-cv-00850-WHA Document 146 Filed 04/24/19 Page 2 of 2



                                                                          1                  4.        If this case went to trial, what would be the maximum possible
                                                                          2          recovery?
                                                                          3                  5.        Were the expert reports, for which all of the calculations have been
                                                                          4          based, prepared for trial or for settlement?
                                                                          5
                                                                          6                  IT IS SO ORDERED.
                                                                          7
                                                                          8   Dated: April 24, 2019.
                                                                                                                                          WILLIAM ALSUP
                                                                          9                                                               UNITED STATES DISTRICT JUDGE
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                            2
